Citation Nr: 0215723	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  97-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for service connection for a right cervical rib.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active military service from September 1975 
to September 1979.  This case is before the Board on appeal 
from a rating decision of the Montgomery, Alabama, regional 
office (RO) of the Department of Veterans Affairs (VA).

The veteran has requested a videoconference hearing with a 
member of the Board of Veterans' Appeals.  See 38 U.S.C.A. 
§ 7107(b), (e) (West Supp. 2002); 38 C.F.R. § 20.700(e) 
(2002).  He had such a hearing in this case in October 1997.  
However, the Acting Board Member who heard his testimony is 
no longer with the Board, and the United States Court of 
Appeals for Veteran's Claims vacated the Board decision made 
subsequent to that hearing.  The veteran should be afforded 
another.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board 
hearing by videoconference, in accordance 
with his request and according to 
applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




